Title: To George Washington from Captain Joshua Davis, 22 July 1775
From: Davis, Joshua
To: Washington, George



Cambridge July 22nd 1775

Pursuant to your Excellency’s Orders I herein Render an Account of such necessarys as will be wanting to Compleat One hundred Whale Boats for the Service—As Also for keeping Said Boats in good repair.
Wanted for Manning the Boats, 601 Men exclusive of Officers

One Officer, as Commander in chief
One Capt. & Two Lieuts. to each 96 Men
One master Boat Builder—at Capts. pay
Twenty five boat Builders—at Serjts pay
One Boat Master to each boat at Serjts pay
Six Men, Exclusive of Officers, to each Boat

Necessarys for the Boats

20 Small Swivel Guns
20 Small Anchors, or Graplins
10 fathom of Whale-Wharp to each of the 20 Boats
5 fathom of Cordage for Each of the other boats
600 Oars & 600 Paddles—very good
2 barrs. Pitch & 4 do of Tarr
25 Small Pitch Pots & 5 Ladles
25 Small Pitch Mops—½ lb. weight each
100 lb. weight of White Oakum

6d. 4d. & Clapper Nails: & 100 Yards old Canvass
1500 feet Cedar Clapboards, Sawed for Whale Boats
100 Short Wool’d Sheep Skins for Muffling the Oars


Josha Davis


N.B. A Clerk of Stores & Provissions will be necessary.

